Case 1:18-cv-10889-DLC Document 48 Filed 09/09/19 Page 1 of1

UNTTED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

ee i i ee ee et eee x
ABEONA THERAPEUTICS, INC.,
18¢ev10889 (DLC)
Plaintiff,
-V¥O- : ORDER
EB RESEARCH PARTNERSHIP, INC., and :
EPIDERMO BU CAL RES H : 1
LYSIS LLOSA MEDI RESEARC us DO SDNY
FOUNDATION, : Soy
. POXCUMENT
Defendants. : CLE cr WOMECALLY FILED

Doc _

Oe x Dane LED G1 420!
DENISE COTE, District Judge:

 

 

 

 

 

 

The parties having indicated in a letter of September 6,
2019 that their dispute has been resolved by arbitration, it is
hereby

ORDERED that the Clerk of Court shall close the case.

SO ORDERED:

Dated: New York, New York
September 9, 2019

Lnsuhl

ISE ch
United se tes District Judge

 
